 



EXHIBIT 10.35
Vitria Technology, Inc.
Non-Employee Director Compensation Policy
Effective: January 12, 2006
Purpose
In order to recruit and retain qualified members for the Board of Directors of
Vitria Technology, Inc. (the “Company”), the Board of Directors believes it is
in the best interests of the Company and its stockholders to implement a program
to compensate non-employee directors for their services.
Cash Retainer
Each non-employee director shall receive a quarterly cash retainer of eight
thousand dollars ($8,000).
The Chairman of the Board of Directors (who shall also serve as Chairman of the
Strategic Committee after January 12, 2006) shall receive a monthly cash
retainer of fifteen thousand dollars ($15,000).
Each non-employee director serving as chairman of a committee of the Board of
Directors (other than the Strategic Committee) shall receive a quarterly cash
retainer of two thousand five hundred dollars ($2,500).
Each non-employee director serving on the Strategic Committee shall receive one
thousand dollars ($1,000) for each meeting of such committee (such payment to be
retroactive to the establishment of the Strategic Committee). The Chairman of
the Strategic Committee shall not be entitled to a per meeting fee for meetings
after January 12, 2006.
Equity Compensation
An annual grant of a stock option to purchase 15,000 shares of Vitria common
stock to be granted on August 31 of each year beginning on August 31, 2005. The
stock option grant is conditioned on the non-employee director attending at
least 75% of the meetings of the Board of Directors and each committee on which
such non-employee director serves during the prior calendar year. The stock
option grant will vest in equal monthly installments over a period of 36 months.
Reimbursement of Expenses
All non-employee directors are reimbursed for expenses incurred in connection
with attendance at Board of Director and committee meetings.

 